Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 12/04/2020. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 were cancelled. Claims 21-40 are pending. 
Response to Applicant’s Argument
In view of newly presented claims 21-40, please see details below. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 

(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 21-22, 24-26, 28-32, 34-36 and 38-40 are rejected under 35 USC 102(a)(2) as being anticipated by Mutagi et al. (US 9984686 B1).
Regarding Claims 21 and 31, Mutagi discloses a pairing device for controlling an external device paired to the paring device (Fig. 10, voice controlled device 104; Col 6, Rows 33-49, for controlling secondary devices), the pairing device comprising: 
an input interface configured to receive a user voice input (Fig. 10, microphone 1026, Col 2, Rows 59-63, microphone to receive user voice command); 
an audio output interface (Fig. 10, speaker 1028); 
a communicator (Fig. 10, wireless unit or antenna); and 
a processor (Fig. 10, processor 1002) configured to: 
control the communicator to receive an information corresponding to the external device based on the user voice input being received through the input interface (Col 3, Rows 10-23, voice controlled device performs ASR on “turn on my desk lamp” and determine which device corresponding to “my desk lamp” to turn on; Col 3, Rows 42-46, when system receives a request that a group of devices perform an operation, the system identify devices that form the group using indications stored in a datastore), 
control the communicator to receive, via a first communication, a command corresponding to the user voice input for controlling the external device from a server (Col 7, Rows 25-34 and Rows 60-66, device 104 uploads audio signal to remote servers to perform speech recognition and identify user voice commands therein; Col 9, Rows 18-36 and Rows 60-67, server generates respective commands; Col 10, Rows 1-3, send generated commands back to voice controlled device 104), 
control the communicator to transmit, via a second communication, the command to the external device based on the information corresponding to the external device (Col 10, Rows 4-10, upon receiving the generated commands, the voice controlled device 104 may pass the respective commands, via control signals 108, to desk lamp 106(1) and corner lamp 106(2)), and 
control the audio output interface to output audio data corresponding to the command (Col 20, Rows 23-27, when user interacts with voice controlled device 104 by speaking to it, the voice controlled device 104 can communicate back to the user by emitting audible statements through speaker 1528).  
Regarding Claims 22 and 32, Mutagi discloses wherein the information corresponding to the external device includes an ID of the external device (Col 9, Rows 31-36 in view of Fig. 2, determine whether a group entitled “office lights” exists and determine device ID).
Regarding Claims 24 and 34, Mutagi discloses wherein the user voice input includes a call sign of the external device and a phrase of a service call of the external device Col 9, Rows 20-21, user voice input “turn on my office lights” with “office lights” as call sign for desk lamp 106(1) and corner lamp 106(2) and service call “turn on”).  
Regarding Claims 25 and 35, Mutagi discloses wherein the command is provided using a natural language understanding (NLU) engine corresponding to the external device, from among the at least one NLU engine (Col 9, Rows 29-50, after receiving an indication of the voice command, orchestration component 128 determines a group entitled “office lights” comprising lamps 106(1) and 106(2) in order to identify a type of class of these secondary devices to determine the secondary device drivers responsible for creating commands to cause the secondary devices to perform requested operations; Col 9, Rows 43-67 and Col 14, Rows 16-23, orchestration component 128 may route the request to turn on lamps to the appropriate driver, which may in turn generate the appropriate command).  
Regarding Claims 26 and 36, Mutagi discloses wherein a call sign of the external device is identified based on at least one of a user input or a manufacturer of the external device (Col 9, Rows 20-21, user issues a voice command 302 to “turn on my office lights”).
Regarding Claims 28 and 38, Mutagi discloses the pairing device further comprising an input interface configured to receive a text input including a call sign of the external device (Col 20, Rows 13-16, generally, voice controlled device 104 has input devices 1522 / keyboard; in view of Col 4, Rows 42-45, user is able to crate device groups via explicit requests made via a GUI).
Regarding Claims 29 and 39, Mutagi discloses wherein the processor is configured to control the communicator to be simultaneously paired to a first external device and a Col 3, Rows 42-46 and Col 10, Rows 4-10, “turn on office lights” commands are directed to a group “office lights” comprising desk lamp 106(1) and corner lamp 106(2)).  
Regarding Claims 30 and 40, Mutagi discloses wherein a function corresponding to the command is performed by the external device (Col 10, Rows 9-10, desk lamp and corner lamp may turn on).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 27, 33, and 37 are rejected under 35 USC 103(a) as being unpatentable over Mutagi et al. (US 9984686 B1) in view of Hill et al. (US 10397013 B1).
Regarding Claims 23, 27, 33, and 37, Mutagi discloses a memory configured to store an ID of the external device, and a call sign of the external device (Fig. 2 and see Col 3, Rows 43-46, a datastore storing indication of the devices forming a group; see Col 7, Row 57, Col 8, Rows 45-50, and Col 9, Rows 10-15, customer registry 126 stores indications of group “Office Lights” along with corresponding devices).  
Mutagi does not disclose storing an ID of a manufacturer of the external device or to control the communicator to receive an ID of a manufacturer of the external device from the external device. 
Hill discloses smart devices for interacting with user for accessing and controlling the device by receiving an ID of a manufacturer of the smart device from the smart device (Table 6, Col 49, Rows 17-35, RvtManufacturer).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Mutagi store an ID of a manufacturer of the external device and to control the communicator to receive an ID of a manufacturer of the external device from the external device in order to allow accessing and controlling the external device (Hill, Col 49, Rows 25-26).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/26/2021